BLATCHFORD, Circuit Judge.
I think the bankrupts are estopped, by the facts shown, from asserting that the right enjoyed by them under the paper signed by the comptroller, dated September 27th, 1S73, is not property in their hands. It may require the execution on their part of such papers as they have executed, dated May 28th. 1S79, and the written permission of the comptroller that such right be transferred, before the property is in such a condition that its salable value can be realized. But, such value, when realized, will be the proceeds of the property of the bankrupts, owned by them when the petition in bankruptcy was filed, quite as much as an equal sum of money to be now received by them for the salable value of such right, on its transfer by them, with the permission of the comptroller, would be the proceeds of such property. That the latter would be the proceeds of such property. I cannot doubt I concur in the views of Judge Choate in his decision. *1087and am of opinion that the order of May 7th, 1879, and the order of May 26th, 1879, were proper orders. The prayer of the petition of review is denied.